ORDER
This case comes before the Court upon a petition from certain members of the Mauga family asking that he be removed from holding the title Mauga. The original petition was filed 8 July 1940 and purports to have been signed *214by 146 members of the Mauga family. On 7 February 1945, the petitioners filed certain supplementary charges against the holder of the title and these charges were ordered to be an amendment to the original petition for removal. The case was called for trial before the High Court of American Samoa on 29 May 1945, at which time, Viavia, appeared for the petitioners and Ieti as his counsel. Fesaga’iga (Saipele) appeared as counsel for Mauga.
This case was brought into court under the provisions of Section 79, paragraph 7, of the Codification of the Regulations and Orders for the Government of American Samoa, which reads as follows:
“Whenever three-fourths of all adult persons in a family desire the removal of the matai and they so state their desires to the Attorney General in writing, setting forth their reasons, a notice to that effect, containing all signatures shall be posted for thirty days in the usual manner. A copy of such notice will be furnished to the matai who will be given a hearing on the subject before the High Court of American Samoa. If within a reasonable time no hearing has been requested by the matai, or if on hearing no sufficient reason has been shown to the Court why the matai should not be removed from office, such fact will be certified by the Court to the Attorney General and the Attorney General will remove the name of the matai from the records and the family shall be without a matai until another is selected in the usual manner.”
Notice of the petition for removal was published on 12 July 1940 by J. R. Wallace, Attorney General of American Samoa. On 8 August 1940, Mauga S. Palepoi, filed his answer to the charges in which he denied .that three-fourths of the family members had signed the petition, and also denied all charges made against him.
In the amended petition for removal, petitioners charged the respondent with three specific offenses. (1) false pretenses, (2) embezzlement, and (3) disorderly conduct.
In an effort to prove the first charge, false pretenses, petitioners called the witness Sami, who was duly *215sworn, but testified that the charges made against Mauga were not true. Letters alleged ,to have been written by Sami were then offered in evidence to contradict her. These letters were not admitted in evidence for the reason that the petitioners could not contradict their own witness. No further testimony was presented to sustain this charge.
Upon the second charge, embezzlement, a Contractors’ card and carbon copy of a letter were offered in evidence to prove that the respondent Mauga had been placed on some kind of “black list” by the Contractors. But, there was no evidence or suggestion on the card or in the letter to sustain the charge of embezzlement. The only complaint made against him on this record was that he was an unsatisfactory employee. Even if this card and letter were admitted in evidence, it would not sustain the charge of embezzlement.
Upon the third charge, disorderly conduct, one witness, Saaga, was produced to prove that while he was serving as a policeman for the Government of American Samoa he arrested Mauga for gambling. The evidence shows that no prosecution was instituted by the Attorney General and no record of conviction had been introduced. Gambling is a misdemeanor and even if proved would not be such a crime as would warrant the Court .to remove one from holding a matai title.
There is a total and complete lack of proof of any of the charges made in this petition against Mauga and he is entitled under the evidence to a full, complete and total vindication of the charges made against him.
In addition to this, the Court is satisfied from a study of the names and lists submitted by both sides, that there are not anything like three-fourths of the members of the family on the petition for removal. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the petition for the removal of Mauga (Palepoi) from hold*216ing the matai title, Mauga, be and the same is hereby dismissed
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this case be taxed at $25.00 and shall be paid by the petitioners.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.